Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 05/04/2022 in reply to the Office action of 02/09/2022 has been entered. Claim 6 is amended. The amendment obviates the rejection to claim 6. Claims 1-20 are pending.
This Office action contains a new ground of rejection not necessitated by Applicant’s amendment. Any inconvenience this may have caused Applicant is regretted. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-20 of copending Application No. 17/024,700 (Applicant’s IDS). This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: 
The claims of the instant application are drawn to a plant and seed of F1 hybrid maize variety CH011115 produced by crossing a plant of maize inbred line CV430649, sample of seed of said maize inbred line is deposited under NCMA Accession No. 202005041, with a plant of maize inbred line CV764443, sample of seed of said maize inbred line is deposited under NCMA Accession No. 202005030. The claims are also drawn to said seed/plant further comprising a single locus conversion or a transgene that confers a desired trait (claims 6-7, 9-11), a plant part (claim 3), composition comprising the seed in a plant growth media including soil or synthetic cultivation medium (4-5), and methods of introducing a desired trait into the hybrid variety CH011115 by backcrossing (claims 12-14), producing a progeny (16-18), or producing a commodity from the hybrid variety CH011115 (claims 19-20). Table 1 of the instant specification describes the morphological and physiological characteristics of the F1 hybrid maize variety CH011115. The deposit information for the maize inbred parent lines CV764443 and CV430649 is provided and perfected on page 23 of the instant specification. 
Claims 1 and 4 of the copending application are drawn to a plant and seed of the maize inbred line CV430649; claims 8 and 10 are drawn to a genus of F1 hybrid seed/plant produced by crossing CV430649 with a second distinct maize plant. Plant parts, and composition comprising seed in a plant growth media including soil or synthetic cultivation are also taught  in the copending application and claimed (2-3, 6-7). Seed and plants of the maize variety CV430649 further comprising a single locus conversion or a transgene that confers one or more of the traits (claims 5 and 9-15), and methods of introducing said traits by backcrossing into the maize variety are also taught in the copending application and claimed (claims 16-18) or producing a commodity from F1 hybrid (claims 19-20).   Paragraph [224] of the specification of the copending application describes variety CH011115 as an example of an F1 hybrid produced by crossing a plant of the maize inbred line CV430649 with a plant of the maize inbred line CV764443 (and its availability). Table 2 of the specification of the copending application describes the morphological and physiological characteristics of the hybrid variety CH011115, which is identical to the morphological and physiological characteristics of Table 1 of the instant specification. Therefore, the specification of the copending application fully describes and enables production of hybrid variety CH011115 of the instant claims. Therefore, it would have been obvious to one of ordinary skill in the art to use maize inbred line CV430649 in breeding with maize inbred line CV764443 to produce the hybrid CH011115, given the availability of the both inbred lines as disclosed in the copending application [224], and given the commercial potential of hybrids produced from inbred plants as described in the copending application [0006]. It would also have been obvious to introduce a locus conversion or  a transgene into the variety for a desired trait, or use the hybrid in breeding for production of further progeny or for production of commodity plant product with a reasonable expectation of success as taught in the copending application.  
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-20 of copending Application No. 17/024,695 (Applicant’s IDS). This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: 
The claims of the instant application are drawn to a plant and seed of F1 hybrid maize variety CH011115 produced by crossing a plant of maize inbred line CV764443, sample of seed of said maize inbred line is deposited under NCMA Accession No. 202005030, with a plant of maize inbred line CV430649, sample of seed of said maize inbred line is deposited under NCMA Accession No. 202005041. The claims are also drawn to said seed/plant further comprising a single locus conversion or a transgene that confers a desired trait (claims 6-7, 9-11), a plant part (claim 3), composition comprising the seed in a plant growth media including soil or synthetic cultivation medium (4-5), and methods of introducing a desired trait into the hybrid variety CH011115 by backcrossing (claims 12-14), producing a progeny (16-18), or producing a commodity from the hybrid variety CH011115 (claims 19-20). Table 1 of the instant specification describes the morphological and physiological characteristics of the F1 hybrid maize variety CH011115. The deposit information for the maize inbred parent lines CV764443 and CV430649 is provided and perfected on page 23 of the instant specification. 
Claims 1 and 4 of the copending application are drawn to a plant and seed of the maize inbred line CV764443; claims 8 and 10 are drawn to a genus of F1 hybrid seed/plant produced by crossing CV764443 with a second distinct maize plant. Plant parts, and composition comprising seed in a plant growth media including soil or synthetic cultivation are also taught  in the copending application and claimed (2-3, 6-7). Seed and plants of the maize variety CV764443 further comprising a single locus conversion or a transgene that confers one or more of the traits (claims 5 and 9-15), and methods of introducing said traits by backcrossing into the maize variety are also taught in the copending application and claimed (claims 16-18) or producing a commodity from F1 hybrid (claims 19-20).   Paragraph [224] of the specification of the copending application describes variety CH011115 as an example of an F1 hybrid produced by crossing a plant of the maize inbred line CV764443 with a plant of the maize inbred line CV430649 (and its availability). Table 2 of the specification of the copending application describes the morphological and physiological characteristics of the hybrid variety CH011115, which is identical to the morphological and physiological characteristics of Table 1 of the instant specification. Therefore, the specification of the copending application fully describes and enables production of hybrid variety CH011115 of the instant claims. Therefore, it would have been obvious to one of ordinary skill in the art to use maize inbred line CV764443 in breeding with maize inbred line CV430649 to produce the hybrid CH011115, given the availability of the both inbred lines as disclosed in the copending application [224], and given the commercial potential of hybrids produced from inbred plants as described in the copending application [0006]. It would also have been obvious to introduce a locus conversion or  a transgene into the variety for a desired trait, or use the hybrid in breeding for production of further progeny or for production of commodity plant product with a reasonable expectation of success as taught in the copending application.  
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/           Primary Examiner, Art Unit 1662